DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The examiner acknowledges receipt of the response to the restriction requirement filed on 7/25/2022.  Claims 1-13, 15, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bodduluri et al. (US 2008/0167674A1; hereinafter “Bodduluri”).

                                                          
    PNG
    media_image1.png
    737
    396
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    740
    media_image2.png
    Greyscale

	In relation to claim 14, Bodduluri shows in figures 5 and 8A-8D, the steps of:
delivering a dermal filler thread (81) beneath the wrinkle [see paragraphs 0060 and 0061] via a device that comprises (i) a hypodermic needle (36) having a lumen that is preloaded with the dermal filler thread, and (ii) a rod (80) configured to fit within the lumen; 
displacing the rod within the lumen in a direction away from a starting position and toward the dermal filler thread to cause the dermal filler thread to exit the lumen and enter the skin [see figures 8A to 8D].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bodduluri et al. (US 2008/0167674A1; hereinafter “Bodduluri”) in view of Lodge et al. (US 4403610; hereinafter “Lodge”).
In relation to claims 16-19, Bodduluri does not explicitly disclose the step of (1) rotating a gear via biasing member to advance the rod, (2) energizing the biasing member by retracting the rod relative to the housing, and (3) retracting the rod to at least one cocked position and discharging the desired volume of dermal filler thread, and (4) using a trigger lock.  However, these enhancements would have been considered conventional in the art at the time of filing as evidenced by the teachings of Lodge.

    PNG
    media_image3.png
    458
    702
    media_image3.png
    Greyscale

Lodge shows in figure 2, a manual mechanism to push a rod into a needle capable of performing the steps of: (a) rotating a gear (16) via biasing member (14, 17) to advance the rod (19), (b) energizing the biasing member (14, 17) by retracting the rod relative to the housing [biasing member comes out when rod is retracted], and (c) retracting the rod (19) to at least one cocked position and discharging the desired volume of dermal filler thread.  In relation to the locking step, Lodge also disclose a lock (15) to retain rod (19) in a locked position.  Based on the above comments, for an artisan skilled in the art, modifying the motorized pellet implanting system disclosed by Bodduluri with a manual system, as taught by Lodge, would have been considered obvious in view of the demonstrated conventionality of manual systems.  Moreover, the artisan would have been motivated to make the modification because the apparatus disclosed by Lodge would have provided a system for manual operation [see Lodge; column 1, line 17] and displacement of a rod without the need for a motor that would have required an electrical connection or batteries.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783